

EXHIBIT 10.10
 
EQUIPMENT LEASE AGREEMENT
 
Between
 
Yunji Communications Technology (China) Co. Ltd.
 
And
 
CECT Chinacomm Communications Co. Ltd.
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
CLAUSE
 
PAGE
     
1.
SCOPE OF EQUIPMENTS
2
2.
SELECTION OF EQUIPMENTS
2
3.
PAYMENT
3
4.
RIGHTS AND OBLIGATIONS REGARDING THE EQUIPMENTS
3
5.
SERVICES IN RELATION TO THE EQUIPMENTS
5
6.
EXCLUSIVITY
5
7.
LIMITATION OF LIABILITY
5
8.
REPRESENTATIONS AND WARRANTIES
6
9.
THE LESSEE’S COVENANTS
7
10.
TRANSFER OF PROPERTY
8
11.
SHARE PLEDGE
8
12.
TERM
8
13.
TERMINATION
8
14.
CONFIDENTIALITY
9
15.
GOVERNING LAW AND DISPUTE SETTLEMENT
10
16.
MISCELLANEOUS PROVISIONS
10

 
ANNEX 1 LIST OF EQUIPMENTS
ANNEX 2 AMOUNT AND PAYMENT OF RENTAL
ANNEX 3 SHARE PLEDGE AGREEMENT
 
2

--------------------------------------------------------------------------------


 
This Equipments Lease Agreement (this “Agreement”) is made on May 23, 2008 by
and between:
 
Yunji Communications Technology (China) Co. Ltd. Ltd.(____________), whose
registered office is at No. 18 Xihuan Nan Road, Economic and Technology
Development Zone, Beijing, PRC (the “the Lessor”);
 
ON THE ONE HAND
AND
 
CECT Chinacomm Communications Co. Ltd. (__________), whose registered office is
at No.17# Building, Yuhai Yuan Er Li, Haidian District, Beijing,PRC (the “the
Lessee”);
 
ON THE OTHER HAND
 
(hereinafter collectively referred to as the “Parties” and individually as a
“Party”).
 
WHEREAS:
 
(i)
The Lessor is in the business of telecom technology development, technical
services, consulting and training, and telecom equipments leasing;
   
(ii)
The Lessee is a telecom operator which holds licenses for the use of 3.5G Hz
spectrum to deploy, maintain and operate wireless broadband in 29 cities
throughout China;
   
(iii)
The Lessor wishes to lease to the Lessee and the Lessee wishes to rent from the
Lessor certain Equipments (as defined in Clause 1 below) for the deployment and
operation of wireless broadband in 29 cities in China (the “Project”);
   
(iv)
Adhering to the principles of mutual benefit in accordance with Chinese laws and
regulations, the Parties have decided to enter into this Agreement.

 
IT IS AGREED AS FOLLOWS:
 
1.
SCOPE OF EQUIPMENTS
     
For the purpose of this Agreement, the term “Equipments” shall include any and
all materials, equipments and facilities to be leased by the Lessor to the
Lessee for the development and operation of the Project.
   
2.
SELECTION OF EQUIPMENTS
     
Before purchasing any equipment to be leased to the Lessee, the Lessor shall
obtain the Lessor’s confirmation on the type, vendor, specifications, quantity,
and price of the Equipments.

 
3

--------------------------------------------------------------------------------


 

   
3.
PAYMENT
   
3.1
Rental
     
In consideration of the use of the Equipments, the Lessee shall pay rental to
the Lessor  (“Rental”).  Such Rental shall be determined and paid in accordance
with Annex 1.
   
3.2
Late Payment Penalty
     
In case of late payment of the Rental and/or any other payment obligations
specified under this Agreement, the Lessee shall pay penalty to the Lessor at
the interest rate of 0.1% per day of the overdue amount.
   
3.3
Method of Payment
     
Except for otherwise agreed by the Parties in writing, the Lessee shall pay the
Rental and/or any other payment obligations to the Lessor by wire transfer to
the bank account designated by the Lessor.
   
3.4
Taxes
     
Taxes, duties, charges and fees of any nature whatsoever in connection with this
Agreement or any payment thereunder shall be paid and borne by the Parties in
accordance with PRC laws and regulations.
   
4.
RIGHTS AND OBLIGATIONS REGARDING THE EQUIPMENTS
   
4.1
Delivery of the Equipments
     
The Lessee shall take delivery of the Equipments from the Lessor’s premise or
other place designated by the Lessor, provided that the Lessee has carried out
an inspection of the Equipments and signed a written statement certifying the
acceptance of the Equipments.
       The Lessee shall carry out such inspection within thirty (30) business
days upon receipt of a notice from the Lessor. In the event that the Lessee
failed to perform such inspection within the given period, the Equipments shall
be deemed to have been accepted by the Lessee.    
4.2
Installation of the Equipments
     
The Lessee shall be responsible for the assembly and installation of the
Equipments and connecting the Equipments with adequate power at its own cost.
   
4.3
Use of the Equipments
     
The Lessee has the right to use and operate the Equipments in accordance with
the terms and conditions of this Agreement. The Lessee shall take whatever
measures which are necessary with due diligence for the correct functioning of
the Equipments, and follows all the instructions and procedures specified in the
specifications and/or manuals of the Equipments. Without written consent of the
Lessor, the Lessee shall not remove or dismantle any item of the Equipments from
the place it was installed.
   
4.4
Alteration of the Equipments
     
If the Lessee or Chinacomm intends to make alterations, additions, improvements,
and/or renovations onto the Equipments, it should notify the Lessor and obtain
the Lessor’s approval (which should not be unreasonably withheld).
     
All such alterations, additions, improvement, and/or renovations should be
conducted by the Lessor or contractor(s) appointed by the Lessor against payment
of the related costs and

 
4

--------------------------------------------------------------------------------


 

 
service fee by the Lessee to the Lessor, which should be made in accordance with
the exclusive services agreement between the Lessor and the Lessee (as specified
in Clause 4.2 below).



4.5
Maintenance and Repair
     
In relation to the maintenance and repair of the Equipments, the Lessee shall:
     
(i)
maintain the Equipments in a state adapted to the implementation of the Project
and the conservation of the Equipments in a good condition (excluding normal
wear and tear);
       
(ii)
be responsible for the repair and maintenance of the Equipments at its own cost;
and
       
(iii)
report to the Lessor any fault occurred to the Equipments within three (3) days
after the occurrence of such fault.
 
In the event of failure of the Lessee to perform such maintenance and repair
obligations, the Lessor may perform such work itself, at the expenses of the
Lessee.
     
4.6
Risks
     
The Lessee shall take all necessary action to protect the Equipments from any
risk of damage, impair, loss, or destroy.
      The Lessee shall bear the risks in relation to the damage, impair, loss,
or destroy of the Equipments, which can not be attributed to the fault of either
of the Parties.    
4.7
Insurance
     
In relation to the insurance of the Equipments, the Lessee shall:
     
(i)
procure and maintain sufficient and effective insurance against all risks
threatening the upkeep and conservation of the Equipments, including those of
force majeure and civil liability arising from the use thereof or the use
thereof vis-a-vis third parties;
       
(ii)
provide a copy of the insurance policies (or any policies amending or replacing
such policies in the future) and on an annual basis the receipts evidencing the
payment of premiums under such insurance policies to the Lessor.
        The Lessor shall promptly provide all necessary assistance to the Lessee
to procure insurance for the Equipments.      
4.8
Replacement of the Equipments
     
In case any item of the Equipments has become obsolete or scrapped due to fair
wear and tear, upon its receipt of the Lessee’s notification, the Lessor shall
provide replacement of such item of Equipments at its own expenses.
       If any item of the Equipments has become obsolete or scrapped due to
improper use or renovation or unfair wear and tear, the Lessor shall provide
replacement of such item of Equipments at the cost of the Lessee.    
4.9
Disposal of the Equipments
     
Except for otherwise provided in this Agreement or authorized by the Lessor in
writing, the Lessee shall not transfer, sale, gift or make any other disposal of
any item of the Equipments, or create any encumbrances over the Equipments.

 
5

--------------------------------------------------------------------------------


 
4.10
Sublease
     
The Lessee shall not, during the Term of this Agreement, sublease all or part of
the Equipments without the written authorization of the Lessor.
   
4.11
Vendor’s Warranty
     
The Lessor shall obtain on behalf of the Lessee and in the Lessee's name, from
all vendors from whom it procures Equipments for the Project, warranties with
respect to such Equipments as are reasonably and customarily provided by the
vendor and/or manufacturer.
       The Lessor does not warrant that any Equipments procured for the use of
the Lessee meets or complies with the requirements of any Laws.    
5.
SERVICES IN RELATION TO THE EQUIPMENTS
   
5.1
Services
     
To ensure the performance of the Equipments, the Lessee shall contract all the
activities in relation to the use of the Equipments and the development and
operation of the Project to the Lessor. The Lessor agrees to assist the Lessee
to carry out the Project and provide services in relation to the use of the
Equipments to the Lessee (“Services”).
   
5.2
Service Agreement
     
For the purpose described in Clause 4.1, the Lessee shall enter into an service
agreement with the Lessor, according to which the Lessee shall exclusively
entrust all the Services to the Lessor, against payment of service fee to the
Lessor, which is to be determined in the exclusive service agreement.
   
5.3
Subcontract
     
The Lessor may delegate or subcontract the provision of any of the Services to a
third party when such delegation or sub-contracting is, in its respective
judgment, appropriate and necessary for the successful completion of the
Services.
   
6.
EXCLUSIVITY
     
The Lessee hereby undertakes that it will not, during the Term of this
Agreement, either directly or indirectly or through any other person or entity,
enter into any agreement or contractual arrangement with third parties, which
would compete with or contravene any matter which is covered by this Agreement,
without the express written consent of the Lessor.
   
7.
LIMITATION OF LIABILITY
   
7.1
Limitation of Liability
     
The Lessor shall not be liable to the Lessee for any direct or indirect loss,
liability or other damages (other than those caused by gross negligence, fraud
or willful misconduct), including consequential damages, arising out of the use
of Equipments by the Lessee.
      The lessor shall not, in its capacity of lessor, be liable to third
parties for death, personal injury or damage to property caused by the
Equipments.    
7.2
Indemnity
     
In the absence of gross negligence or fraud or wilful misconduct on the part of
the Lessor, the Lessee shall hold harmless and indemnify the Lessor and/or its
employees from and against,

 
6

--------------------------------------------------------------------------------


 

 
any and all claims (and reasonable costs and expenses incurred while defending
them) connected with the use of the Equipments by the Lessee.
      The Lessee shall assume the liabilities in relation to any property damage
or personal injury caused by the Equipments. In case the Lessor is hold liable
by a court or arbitration body for such damage or injury, the Lessee shall
reimburse the Lessor for any loss it suffered.    
8.
REPRESENTATIONS AND WARRANTIES
   
8.1
The Lessor's Representations and Warranties
     
The Lessor represents and warrants to the Lessee that:
     
(i)
it is a corporation duly established under the laws of the PRC and has full
power and capacity to enter into this Agreement;
       
(ii)
it has taken all necessary action for the corporate authorisation of its entry
into this Agreement and the performance of its obligations under this Agreement;
       
(iii)
the Equipments are its absolute property or in its exclusive possession
authorized by the legal owner of the Equipments;
       
(iv)
the Equipments are not subject to any bankruptcy, insolvency or similar
proceeding which may affect the title on them or their use;
       
(v)
there are no unsatisfied, pending or threatened judgments, actions, suits,
claims, demands or proceedings against or affecting the Lessor, the execution or
performance of this Agreement by the Lessor, in any court, or before any
arbitrator or any public authority;
       
(vi)
the Equipments are in good condition to be used for the Project; and
       
(vii)
all the information disclosed by the Lessor are true, correct, complete and set
forth in a manner that is not misleading.
     
8.2
The Lessee's Representations and Warranties
     
The Lessee represents and warrants to the Lessor that:
     
(i)
it is a corporation duly established under the laws of the PRC and has full
power and capacity to enter into this Agreement;
       
(ii)
it has taken all necessary action for the corporate authorisation of its entry
into this Agreement and the performance of its obligations under this Agreement;
       
(iii)
there are no unsatisfied, pending or threatened judgments, actions, suits,
claims, demands or proceedings against or affecting the Lessee, the execution or
performance of this Agreement by the Lessee, in any court, or before any
arbitrator or any public authority;
       
(iv)
its obligations under this Agreement are legally binding and enforceable
pursuant to this Agreement;
       
(v)
it holds valid permits or licenses required by applicable PRC laws and
regulations in order to use the Equipments and carry out the Project; and
       
(vi)
all the information disclosed by the Lessor are true, correct, complete and set
forth in a manner that is not misleading.

 
7

--------------------------------------------------------------------------------


 
8.3
Liability
     
If any representation made by either of the Parties under this Clause 7 proves
to have been materially incorrect when made, the suffering Party shall be
entitled to compensation for any related damages.
   
9.
THE LESSEE’S COVENANTS
   
9.1
Positive Covenants
     
During the term of this Agreement, the Lessee undertakes to the Lessor that it
shall:
     
(i)
keep its operation of business in accordance with good commercial practice;
       
(ii)
promptly after its awareness of the same, notify the Lessor in writing of the
details of any involvement of it or any of its material assets into any
litigation, arbitration or administrative proceedings, court enforcement or
attachment, detention or other similar restrictions, or any events or situation
which may give rise to the involvement into such proceedings or restrictions;
within three (3) Business Days after its awareness of the same, specifying the
effect or possible effect of such involvement and the measures it has taken or
will take as remedy;comply with the applicable laws and regulations to maintain
its existence and its business license and to avoid any material adverse effect
on (a) its business, operations, property, condition (financial or otherwise) or
prospects; (b) its ability to perform its obligations hereunder; or (c) the
validity or enforceability of this Agreement;
       
(iii)
use the Equipments in compliance with environmental law and other applicable
laws;
       
(iv)
comply with all legal obligations relating to the health and safety of employees
who carrying out work on the Equipments; and
       
(v)
protect the Lessor or the legal owner’s property rights in the Equipments
against the Lessee's trustee in bankruptcy and creditors.
     
9.2
Negative Covenants
     
Without written consent from the Lessor, the Lessee shall not:
     
(i)
directly or indirectly engage in any business beyond the scope of business
permitted in its business license;
       
(ii)
proceed in liquidation, bankruptcy, dissolution, winding-up or other similar
legal proceedings;
       
(iii)
take any action that may result in any authority taking action which could be
detrimental to the Lessor, or could have any adverse effect on the Equipments;
and
       
(iv)
change its scope or general nature of business or modify its articles of
association;
       
(v)
enter into any amalgamation, demerger, merger or corporate reconstruction;
       
(vi)
lease, transfer, assign or sale any of its material assets; and
       
(vii)
create or permit to subsist any encumbrance over any of its material assets.

 
8

--------------------------------------------------------------------------------


 
10.
TRANSFER OF PROPERTY
     
Subject to PRC law, the ownership of the Equipments shall be transferred to the
Lessee at the time of delivery. As a security against the full payment of
Rental, the Lessee shall provide all the Equipments as collaterals to the
Lessor.
   
11.
SHARE PLEDGE
     
As security for the performance in full of the obligations of the Lessee under
this Agreement, the Lessee hereby agrees to procure its shareholders to pledge
to the Lessor, and creates in favor of the Lessor or any party designated by the
Lessor, a first priority security interest in all of the rights, title and
interest in and to the shares the shareholders own over the Lessee, and all of
their incidental rights with respect to the shares.
 
The Lessee shall procure its shareholders to execute a share pledge agreement
with the Lessor, and attach hereto as Annex 2 of this Agreement.
   
12.
TERM
   
12.1
Term of this
   
Agreement
   
This Agreement shall come into force upon signing, and shall continue and remain
valid for thirty (30) years (“Term”) unless otherwise extended or terminated in
accordance with this Agreement.
 
The Parties may amend this Agreement after the execution of this Agreement to
satisfy the requirements of relevant PRC law.
   
12.2
Extension of the Term
     
The Term shall be automatically extended for additional ten (10) year period(s),
at the Lessor’s sole discretion, subject to sixty (60) days prior notice served
by the Lessor to the Lessee before the expiry of the Term.
   
12.3
Expiry of the Term
     
Upon expiry of the Term, the Lessee shall return the Equipments to the Lessor at
the location indicated by the Lessor, in good condition and without damage other
than normal wear and tear. The Lessee shall be responsible for all expenses
incurred by the said return.
   
13.
TERMINATION
   
13.1
Termination by the Lessor
     
Each of the following events shall constitute an “Event of Default” of the
Lessee under this Agreement:
     
(i)
the Lessee fails to pay the Rental (or any part thereof) or any payment
obligation in accordance with the terms hereof, and such failure is not remedied
within 90 days following the delivery of written notice thereof to the Lessee of
such failure; or
       
(ii)
the Lessee becomes bankrupt or insolvent, goes into liquidation, has a receiving
or administration order made against it, or if any act is done or event occurs
which under the PRC laws has a similar effect to any of these acts or events.
     
 
Lessor may elect to terminate this Agreement by giving a thirty (30)-day prior
notice, upon the occurrence of an Event of Default.

 
9

--------------------------------------------------------------------------------


 

 
Such termination being without prejudice to the Lessor's right under this
Agreement or applicable laws to indemnification or compensation for damages
suffered as a result of such material breach.
   
13.2
Termination by the Lessee
     
The Lessee hereby acknowledges that the Equipments are specifically purchased
for the use by the Lessee, and termination of this Agreement will cause
inestimable losses to the Lessor. The Lessee further agrees that it will not
terminate this Agreement during the Term for whatever reasons.
   
13.3
Consequences of Early Termination
     
Where this Agreement is terminated by the Lessor in accordance with Clause 11.1
above, the Lessee shall:
     
(i)
pay all the Rental due until the date of termination of this Agreement and
penalty for late payment (if any);
       
(ii)
pay penalty to the Lessor for the early termination, the amount of which shall
be equal to the amount of Rental calculated from the Termination Date until
twenty (20) years following such date, or the expiry date of this Agreement,
which ever is the earlier; and
       
(iii)
return all of the Equipments to the Lessor within ten (10) days after the
Termination Date, in good state of repair and upkeep, and bear any and all
expenses in relation to the removal and delivery of the Equipments. Failure of
the Lessee to return the Equipments in the given time period shall entitle the
Lessor to withdraw the Equipments by itself and the Lessee shall indemnify the
Lessor any costs incurred thereof.
     
14.
CONFIDENTIALITY
   
14.1
Scope of Confidentiality
     
Each Party shall not disclose, during the term of this Agreement and for a
period of three (3) years after termination thereof, and shall take all
necessary measures to avoid the disclosure to any third party of any and all
information concerning the other Party, and notably its business, products,
technology or clients, as well as information regarding this Agreement,
including but not limited to, the existence of this Agreement and the business
contemplated under the Agreement (“Confidential Information”).
   
14.2
Permitted Disclosure
     
Either Party may disclose Confidential Information to its own employees and/or
consultants, but only to the extent such disclosure is strictly necessary for
the negotiation or performance of this Agreement.
      Furthermore, either Party may disclose Confidential Information either (i)
with the written consent of the other Party, (ii) to its agent, legal or
financial advisor bound by a duty of confidentiality, (iii) obtained though
other means than breach of this obligation of confidentiality; or (iv) pursuant
to the order or requirement of a court, administrative agency, or regulatory
body.

 
10

--------------------------------------------------------------------------------


 
15.
GOVERNING LAW AND DISPUTE SETTLEMENT
   
15.1
Governing Law
     
This Agreement shall be governed and construed by the published and publicly
available laws and regulations of the PRC.
   
15.2
Dispute settlement
     
Any dispute arising from or related to this Agreement shall firstly be resolved
through consultation by both parties based on the spirit of mutual
understandings and friendly cooperation.
       On the occurrence of a specific dispute, either party may notify the
other party in writing of the existence of the dispute and its contents. If the
dispute cannot be resolved through consultation within ninety (90) days of the
issuance of the notice, either party may terminate the consultation and refer
the dispute to China International Economic and Trade Arbitration Commission
(“CIETAC”) for arbitration.      
The arbitration shall be conducted in accordance with CIETAC's arbitration rules
in effect at the time of applying for arbitration.  The arbitration tribunal
shall consist of three (3) members.  The arbitral award shall be final and
binding upon the Parties.  The arbitration proceedings shall be held in Beijing.
   
16.
MISCELLANEOUS PROVISIONS
   
16.1
Amendments
     
No modication, amendment, or other change to the Agreement or any of its Annexes
will be binding on any Party unless it is made in writing and signed by both
Parties.
   
16.2
Severability
     
If any provision of this Agreement or any part of an Annex shall be held or
adjudged illegal, invalid or unenforceable, such provision shall not affect this
Agreement or the Annex as a whole or the legality or binding effect of other
provisions.
   
16.3
Non-waiver
     
No failure to exercise and no delay in exercising, on the part of either Party,
of any right, power or the privilege under this Agreement nor any single or
partial exercise thereof, or the exercise of any other right, power or privilege
shall operate as a waiver thereof. No waiver by any Party of any of its
respective rights or obligations under this Agreement shall be effective unless
it is in writing.
   
16.4
Entire Agreement
     
This Agreement and the Annexes hereto constitute the entire agreement between
the Parties and supersede all prior discussions, negotiations and agreements.
The Annexes form an integral part hereof and have the same legal effect as this
Agreement. If there is any inconsistency between the provisions of this
Agreement and any of the Annexes, the provisions of this Agreement shall prevail
to the extent of such inconsistency.
   
16.5
Notices and Communications
     
(i)
Any notice required to be given under this Agreement shall be in writing and may
be given by personal delivery, or delivery through courier or facsimile
transmission as follows:

           
11

--------------------------------------------------------------------------------


 

   
The Lessor:
to the attention of o
     
Address: o
     
Telephone number: o 
     
Fax number: o
   
The Lessee:
to the attention of o
     
Address: o
     
Telephone number: o
     
Fax number: o




 
(ii)
All notices and communications under this Agreement shall be deemed to be duly
given or made (a) in the case of communication by letter when delivered by hand,
international courier or by registered mail or (b) in the case of communication
by fax when transmitted properly to such fax number.
       
(iii)
A notice or other communication received on a non-working day or after business
hours of the receiving Party shall be deemed to be served on the next following
working day.
     
16.6
Language
     
This Agreement shall be written in English and Chinese. Both Chinese and English
versions shall have the same legal effect.
   
16.7
Execution
     
Each language version of this Agreement has eight duplicates, and is executed on
the date first written above by the authorized representatives of the parties.

 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement.
 
Yunji Communications Technology (China) Co. Ltd. :
 
Signature:
     
Name:
Colin Tay
   
Title:
Co-President
   
CECT Chinacomm Communications Co. Ltd.:
   
Signature:
     
Name:
Qiu Ping
   
Title:
President

 
13

--------------------------------------------------------------------------------


 
ANNEX 1
 
AMOUNT AND PAYMENT OF RENTAL
 
a)
The Rental for the Equipments shall be calculated in the method to be decided by
the Parties, the pricing of which shall not be lower than the market price for
financial leasing.
   
 b)
The Rental shall be paid monthly to the bank account of the Lessee within ten
(10) business days following the end of each month.

 
14

--------------------------------------------------------------------------------


ANNEX 2
 
SHARE PLEDGE AGREEMENT
 
 
 
 
 
 
 
15